 1                                                         The Honorable Ricardo S. Martinez
 2
 3
 4
 5                       UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF WASHINGTON
 6
                                     AT SEATTLE
 7
 8
      UNITED STATES OF AMERICA,                         NO. CR20-121 RSM
 9
                             Plaintiff,
                                                        ORDER TO SEAL EXHIBITS
10
                                                        TO GOVERNMENT’S SENTENCING
11                                                      MEMORANDUM
                        v.
12
      JESSE S. DITTMAR,
13
                             Defendant.
14
15
16         Having read the Government=s Motion to Seal Exhibits in the above-captioned

17 case, requesting that Exhibits 1, 2 and 4 be allowed to be filed under seal, and for the
18 reasons stated therein,
19         It is hereby ORDERED that EXHIBITS 1, 2 and 4 to the Government’s
20 Sentencing Memorandum shall be filed under seal.
21         DATED this 12th day of July, 2021.
22
23                                               A
                                                 RICARDO S. MARTINEZ
24                                               CHIEF UNITED STATES DISTRICT JUDGE
25
26
27
28
     ORDER TO SEAL GOVERNMENT’S EXHIBITS - 1                                UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     United States v. Jesse S. Dittmar, CR20-121 RSM
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
